MORROW, Circuit Judge.
In this suit the plaintiff prayed for and obtained an injunction pendente lite restraining and enjoining the de>fendants from in any manner taking any steps towards forfeiting the plaintiff’s right, title, and interest in and to 44 certain placer mining claims, particularly set forth and described in the complaint as claims Nos. 1 to 31, inclusive, 48 to 50, inclusive, 67, 70, 73, 86, 92, 113, 114, 130, and 218, situate upon Searles Borax Lake, San Bernardino county, Cal.
All of such claims are included in the 175 claims involved in case No. 2535, 223 Fed. 635,-C. C. A.-, one thereof (claim No. 70) is included in case No. 2536, 223 Fed. 641,-C. C. A.-, all thereof are included in case No. 2537, 223 Fed. 645,-C. C. A.-, all thereof are included in case No. 2538, 223 Fed. 638,-C. C. A.-, and one théreofi (claim No. 70) is included in cáse- No. 2539, 223 Fed. 642,-C. C. A.-. The complaint is based upon an alleged notice of forfeiture, dated September 14, 1914, and served by the defendants upon the plaintiff, wherein they claim to have expended the sum of $4,400 for assessment work upon the claims for the year 1912, and they demand payment by him to them of a contribution for such assessment work on the claims, alleged to> amount to the sum of $550. After the granting of the injunction pendente lite, a motion was made by the defendants for an order vacating and dissolving the injunctive order. The motion was based upon affidavits of the defendants, in which some of the material allegations of the complaint were denied, but there was no denial as to the terms and conditions of the notice of forfeiture.
The appeal in this case is from an order of the court below refusing to dissolve the injunction pendente lite. The allegations of the complaint are in all material respects similar to the allegations of the complaint filed in case No. 2537. For the reasons set forth in the opinion filed in that case (223 Fed. 645,-C. C. A.-), we are of opinion that the injunction was properly granted.
The decree of the court below is affirmed.